Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 6 is drawn to an organic device comprising a monoamine compound of Formula 1.  However, formula 1 as drawn allows for variable X to be equal to NAr1.  In such embodiments, the compound of Formula 1 would inherently have two amine groups, one from the central nitrogen atom and one from the carbazole nitrogen when X is equal to NAr1 and would no longer be a monoamine compound.  Correction and/or clarification is required.  Claims 7 and 8 are also rejected under 112(b) for the same reason as claim 6.  Claims 9-11 are also rejected as they are dependent from rejected claim 6.  Claims 13-17 are also rejected under 112(b) for the same reason as claim 6.  Last, claims 18 and 19 are also rejected as they are dependent from claim 15.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, compounds 1-12, 25,36, 49-60, and 73-84 as recited in claim 12 do not further limit the monoamine compounds of claim 1 since they have two amine groups.  Claim 1 is drawn to a monoamine compound and diamine compounds do not further limit claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  Claim 20 is also rejected for the same reason as claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshiyama et al. (JP-2013093431).  A copy of the original document and a machine translation are included with this Office action.
Oshiyama et al. claims an organic electroluminescent device which comprises a compound satisfying general formula (1) and provides 144 explicitly taught compounds (pages 13-27).  The compounds taught by Oshiyama et al. are taught and claimed to be employed in a hole transport layer (paragraph 0022 of the machine translation).  Out of the 144 compounds, compounds 12-14, 27, 52, 53, 82, 92, 109, 118, and 142 satisfy all of the structural limitations of claim 1.  The employment of any one of the explicitly taught compounds as a material serving in the hole transport region, more specifically, the hole transport layer, is at once envisaged given the overall teachings of Oshiyama et al.  The layer constructs taught by Oshiyama et al. include the layer sequence: anode/hole injection layer/hole transport layer/light emitting layer/electron transport layer/electron injection layer/cathode (paragraph 0081 of the machine translation).  The preparation of an organic electroluminescent device which satisfies all of the device limitations of claims 1, 4 and 5 is therefore at once envisaged.  In all of the compounds recited above, the condensed three hetero compound comprises sulfur or oxygen atoms, thereby satisfying claim 2.  In all of the compounds recited above, compounds 27, 52, 53, 92, 109, 118, and 142 satisfy claim 3 in that the hetero compounds are combined with the amine group (specifically, the carbazole group) either directly or via a linker.  Note that the linker in these compounds is the condensed four ring hetero compound, which is permissible within the wording of the limitations of claim 3.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (CN 106749412).  A copy of the original document and a machine translation are included with this Office action.
Cai et al. teaches organic electroluminescent devices which comprise an anode, a cathode, and an organic layer located between the anode and the cathode, and comprising a phosphono group-substituted carbazole derivative.  Some explicitly taught compounds include compounds 1 through 26 as shown on pages 3-5.  Compound 21 of Cai et al. anticipates the structural limitations of claims 1-3 in that it is a monoamine compound which comprises a condensed three ring hetero compound having one oxygen atom and one sulfur atom and which further comprises a condensed four ring heteroatom compound having two sulfur atoms.  Claims 1-3 allows for any substituents to additionally be present owing to the use of the open-ended “comprising” claim language.  Devices which include compound 21 which satisfy all of the device limitations of claim 1 are further taught (paragraphs 0171-0172).

Claims 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Park et al. (US 2020/0172524, cited on Applicants information disclosure statement, filed on 8/7/20). 
Compound Sub 2-27, whose structure is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, satisfies Formula 1 of claim 15.  Specifically, as applied to Formula 1, the above compound has variable Ar1 equal to an unsubstituted phenyl group, variables n and m equal to zero, variables a, b, and d all equal to zero, variables A, B, and X equal to S, variable c equal to 1, and variable R3 equal to a substituted aryl group having 12 carbon atoms (i.e., a boronic ester substituted biphenyl group).  Compound Sub 2-27 also satisfies formula 3 of claim 16 with the variable assignments being the same as for claim 15.  In compound Sub 2-27, variables m and n are equal to zero and L1 and L2 are equal to a direct bond, thereby satisfying claim 18 and variable Ar1 is equal to a phenyl group which satisfies claim 19.

Claims free from Prior Art Rejections
	While all claims are rejected, claims 6-14, 17 and 20 are free from prior art rejections.  The compounds taught by Oshiyama et al. cannot be applied to any of Applicants claimed Formulae 1-5.  The compounds taught by Cai et al. also cannot be applied to any of Applicants claimed Formulae 1-5.  Additionally, the compounds taught by Cai et al. are explicitly taught as being employed in an emission layer of an organic electroluminescent device and not as a hole transporting material.  The overall disclosure of Park et al. is insufficient to render obvious compounds which satisfy Formulae 2, 4 and 5 as claimed.  Additionally, the compound relied upon by Park et al. is an intermediate compound and would not be employed as is in any organic electroluminescent device.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766